 
Exhibit 10.13


SEVERANCE BENEFIT AGREEMENT




           THIS SEVERANCE BENEFIT AGREEMENT (“Agreement”) made and entered into
as of the _____ day of _______________________ (the “Effective Date”) by and
between Ball Corporation (the “Corporation”) having its corporate headquarters
located at 10 Longs Peak Drive, Broomfield, Colorado, and
____________________________ (the “Executive”).


WHEREAS, the Corporation and Executive desire that the Executive continue as an
employee of the Corporation;


WHEREAS, the American Jobs Creation Act of 2004 added Section 409A to the
Internal Revenue Code of 1986, as amended, including the regulations and
guidance promulgated thereunder (the “Code”); and


WHEREAS, Section 409A of the Code generally provides that deferred compensation
may be subject to adverse tax consequences unless certain requirements are met;
and


WHEREAS, the Internal Revenue Service has issued regulations implementing the
statutory requirements of Section 409A of the Code; and


WHEREAS, the parties are parties to an Amended and Restated Severance Benefit
Agreement entered into as of _______________________ (the “Prior Severance
Benefit Agreement”), and desire to enter into this amended and restated
Agreement as of the Effective Date in order that the Agreement comply with the
requirements of Section 409A of the Code; and


WHEREAS, this Agreement shall entirely supersede the Prior Severance Benefit
Agreement and sets forth certain terms should the employment relationship of the
Executive with the Corporation terminate during the term (as hereinafter
defined); and


WHEREAS, in order to receive the lump sum amounts payable under
subsection 3(a)(iii) of this Agreement, the Executive must execute the Release
(attached hereto as Exhibit 3(a)(iii)) provided for in this Agreement and allow
the Release to become effective.


NOW, THEREFORE, IN CONSIDERATION of the mutual premises, covenants and
agreements set forth below, it is hereby agreed as follows:


1.           Term of Agreement.  The term of this Agreement shall commence as of
the Effective Date, and shall continue until ___________________ (the “Term”);
provided, however, that commencing on ____________________, and on __________
thereafter, the Term of this Agreement shall be extended automatically for one
(1)


Page 1 of 11
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.13 (continued)






additional year unless the Corporation shall have given notice to the Executive
no later than sixty (60) days prior to __________ of its intent to terminate
this Agreement at the end of two (2) years following __________.


2.           Termination of Employment.


(a)           Death or Disability.  For purposes of this Agreement, the
Executive’s employment shall terminate automatically upon the Executive’s death
or “Disability” during the Term; provided, however, this provision shall have no
effect on whether the Executive’s employment has terminated for purposes of the
Corporation’s long-term disability plan or program then in effect.  For purposes
of this Agreement, the Executive’s employment may be terminated by reason of
“Disability” if, as a result of the Executive’s incapacity due to physical or
mental illness, the Executive shall have been absent from the full-time
performance of his duties with the Corporation for six (6) consecutive months
and within thirty (30) days after written “Notice of Termination” (as defined in
subsection 2(d) hereof) is given, the Executive shall not have returned to the
full-time performance of his duties.


(b)           By the Corporation for Cause.  The Corporation may terminate the
Executive’s employment during the Term for “Cause” or for reasons other than for
Cause.  For purposes of this Agreement, “Cause” shall mean termination (i) upon
the willful and continued failure of the Executive to substantially perform his
duties with the Corporation (other than any such failure resulting from his
incapacity due to physical or mental illness or any such actual or anticipated
failure after the issuance of a Notice of Termination by the Executive or on
account of “Constructive Termination” (as defined in subsection 2(c) hereof),
after a written demand for substantial performance is delivered to the Executive
by the Corporation, which demand specifically identifies the manner in which the
Board of Directors of the Corporation (the “Board”) believes that the Executive
has not substantially performed his duties, or (ii) the willful engaging by the
Executive in conduct that is demonstrably and materially injurious to the
Corporation, monetarily or otherwise.  For purposes of this subsection, no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that such action or omission was in the best interest of the
Corporation.


(c)           By the Executive for Constructive Termination.  The Executive may
terminate his employment during the Term for “Constructive Termination.”  For
purposes of this Agreement, “Constructive Termination” shall mean, without the
Executive’s express written consent, the occurrence of any one or more of the
following circumstances, unless such circumstances are corrected prior to the
“Date of Termination” (as defined in subsection 2(e) hereof) specified in the
Notice of Termination given in respect thereof:


Page 2 of 11
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.13 (continued)






(i)           A reduction in the Executive’s annual base salary (“Annual Base
Salary”)  or the failure of the Corporation to pay to the Executive any portion
or installment of deferred compensation under any deferred compensation program
of the Corporation within fourteen (14) days of the date such compensation is
due;


(ii)           The failure by the Corporation to continue in effect any
compensation or benefit plan in which the Executive participates as of the
Effective Date that is material to the Executive’s total compensation, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Corporation to
continue the Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of the Executive’s participation
relative to other participants, as existed as of the Effective Date, except for
across-the-board benefit reductions similarly affecting comparably situated
executives of the Corporation;


(iii)           The failure by the Corporation to continue to provide the
Executive with benefits substantially similar to those enjoyed by comparably
situated executives under any of the Corporation’s life insurance, medical,
health and accident or disability plans in which the Executive was participating
as of the Effective Date, or the failure by the Corporation to provide the
Executive with the number of paid vacation days to which the Executive is
entitled on the basis of years of service with the Corporation in accordance
with the Corporation’s normal vacation policy in effect as of the Effective
Date;


(iv)           The failure of the Corporation to obtain satisfactory agreement
from any successor of the Corporation to assume and agree to perform this
Agreement, as contemplated by subsection 6(b) hereof; or


(v)           Any material breach by the Corporation of any other material
provision of this Agreement.


No circumstances other than those set forth in subsection 2(c)(i) through
2(c)(v) above shall constitute Constructive Termination.  In the event the
Executive believes such Constructive Termination exists, he shall, in advance of
delivery of any Notice of Termination, specify to the Corporation in writing the
circumstances alleged to constitute Constructive Termination, and provide the
Corporation with a reasonable period of time within which to cure such
circumstances.


Notwithstanding the foregoing, in the event that the Executive terminates his
employment during the Term for Constructive Termination following the occurrence
of a “Change in Control,” as defined in Section 2 of the


Page 3 of 11
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.13 (continued)






letter agreement effective as of _____________________ (the “Change in Control
Severance Agreement”), between the Corporation and the Executive, then in lieu
of the definition set forth in this subsection 2(c) above, “Constructive
Termination” shall have the meaning ascribed to it in subsection 4(iv) of the
Change in Control Severance Agreement.


(d)           Notice of Termination.  Any termination by the Corporation for
Cause, or by the Executive for Constructive Termination, shall be communicated
by Notice of Termination to the other party hereto given in accordance with this
Agreement.  For purposes of this Agreement, a “Notice of Termination,” means a
written notice that (i) indicates the specific termination provision in this
Agreement relied upon and (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.  The
failure by the Executive or the Corporation to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of
Constructive Termination or Cause shall not waive any right of the Executive or
the Corporation hereunder or preclude the Executive or the Corporation from
asserting such fact or circumstance in enforcing the Executive’s or the
Corporation’s rights hereunder.


(e)           Date of Termination.  “Date of Termination” means (i) if the
Executive’s employment is terminated by the Corporation for Cause, or by the
Executive for Constructive Termination, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
Executive’s employment is terminated by the Corporation other than for Cause,
the Date of Termination shall be the date on which the Corporation notifies the
Executive of such termination, and (iii) if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death or Disability (as the case may be).


Notwithstanding anything to the contrary contained in this Agreement, the
Executive shall not be considered to have terminated employment with the
Corporation for purposes of this Agreement unless the Executive would be
considered to have incurred a “separation from service” from the Corporation
within the meaning of Section 409A of the Code.


(f)           Termination Following Change in Control.  Notwithstanding
subsection 3(a)(ii) and (iii) hereof, in the case of termination, during the
Term, by the Corporation other than for Cause or by the Executive for
Constructive Termination, following the occurrence of a “Change in Control,” as
defined in Section 2 of the Change in Control Severance Agreement, the Executive
shall be entitled to (i) a benefit (the “Change in Control Benefit”) equal to
the greater of each of the benefits otherwise provided in Section 3(a) hereof,
and each of the benefits provided under Section 5(iii) of the Change in Control
Severance Agreement (without regard to the “Gross-Up Payment” provided pursuant
to subsection 5(vi) of the Change in Control Severance Agreement), plus (ii) an


Page 4 of 11
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.13 (continued)






additional amount (the “Severance Gross-Up Payment”) such that the net amount
retained by the Executive, after deduction of any Excise Tax (as defined
in  subsection 5(vi)(a) of the Change in Control Severance Agreement) on the
Change in Control Benefit, and any federal, state and local income and
employment taxes and Excise Tax on the Severance Gross-Up Payment, shall be
equal to the Change in Control Benefit.  Such Severance Gross-Up Payment shall
be calculated pursuant to the procedures set out in subsection 5(vi) of the
Change in Control Severance Agreement.  Any gross-up payments will be made five
(5) days following the date that is six (6) months following the date after the
Executive’s separation from service but in any event not later than the end of
the taxable year following the year in which the Excise Tax is
incurred.  Notwithstanding the foregoing, in the event that the Executive
receives the Change in Control Benefit pursuant to this subsection 2(f) and the
Severance Gross-Up Payment pursuant to this subsection 2(f), the Executive shall
not be entitled to receive any additional benefits under the Change in Control
Severance Agreement.


Payment of the lump sum and other amounts payable following the occurrence of a
Change in Control (as defined in Section 2 of the Change in Control Severance
Agreement) as provided under this Section 2 shall be made without any
requirement for the execution of the Release set forth in sub­section 3(a)(iii)
or any other similar release.


3.           Obligations of the Corporation upon Termination.


(a)           Certain Terminations.  During the Term, if the Corporation shall
terminate the Executive’s employment other than for Cause or if the Executive
shall terminate his employment for Constructive Termination, or if the
Executive’s employment shall terminate by reason of death or Disability
(termination in any such case referred to as “Termination”), then even though
such Termination may result in the Executive taking retirement:


(i)           The Corporation shall pay to the Executive  (or, if applicable,
the Executive’s beneficiary or estate) the Executive’s Annual Base Salary
through the Date of Termination to the extent not theretofore paid, paid in the
form of a lump sum within thirty days (30) days of after the Date of
Termination.


In addition, the Corporation shall pay to the Executive an amount equal to the
Executive’s annual incentive compensation (“Annual Incentive Compensation”),
calculated in accordance with the provisions of the Corporation’s Economic Value
Added Incentive Compensation Plan (“Annual Incentive Compensation Plan”) or
successor or other similar plan or plans in effect from time to time; provided
however, to the extent that the Executive would not be otherwise entitled to the
Annual Incentive Compensation thereunder by reason of failing to remain employed
with the Corporation until the date specified


Page 5 of 11
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.13 (continued)






under the Annual Incentive Compensation Plan or failing to satisfy a specified
attained age, service or similar requirement, then such requirement shall not
provide a basis for forfeiture of payment for such fiscal year in which
termination occurs.  This amount will be paid at such time as amounts are
regularly paid under the applicable plans but in no event later than March 15 of
the year following the year that includes the Date of Termination, unless
otherwise provided pursuant to the terms of applicable effective deferral
elections; and


(ii)           In the event of Termination by the Corporation other than for
Cause or by the Executive for Constructive Termination, excluding Termination
due to death or disability, then the Corporation shall continue for a period of
____________ (_) months from the Date of Termination  life, accident and health
insurance benefits to the Executive and/or the Executive’s family at least equal
to those that would have been provided if the Executive’s employment had not
been terminated, such benefits to be in accordance with the health and welfare
benefit plans, practices, programs or policies (the “H&W Plans”) of the
Corporation as in effect and applicable generally to other executives of the
Corporation and their families immediately preceding the Date of Termination,
which health benefits shall be provided through an arrangement that satisfies
the requirements of Section 105 or 106 of the Code; provided, however, that if
the Executive becomes employed with another employer and is eligible to receive,
health or other similar welfare benefits under another employer-provided plan,
the benefits under the H&W Plans shall be reduced to the extent comparable
benefits are actually received by or made available to the Executive without
cost during the ____________ (_) month period following the Executive’s Date of
Termination (and any such benefits actually received by the Executive shall be
reported to the Corporation by the Executive); and


(iii)           In the event of Termination by the Corporation other than for
Cause or by the Executive for Constructive Termination, excluding Termination
due to death or disability, then the Corporation shall tender to Executive the
Release set forth in Exhibit 3(a)(iii) as soon as possible, but in no event
later than three (3) days after Termination, with only such amendments as are
required by law to carry out the provisions of the Release.  The Corporation
shall give the Executive the time required by law to consider the
Release.  Executive understands and agrees that, in order to receive the lump
sum amounts provided in this subsection 3(a)(iii), the Executive must execute
the Release and allow the Release to become effective in its entirety, including
but not limited to, claims under the Age Discrimination in Employment Act
(“ADEA”).


Upon receipt of the executed Release and the Release becoming fully effective
with respect to the claims intended to be released thereby, including but not
limited to claims under the ADEA, the Corporation shall five (5) days following
the date that is six (6) months following the date after the Executive’s
separation from service:  (A) pay to the Executive a lump sum amount, in cash,
equal to ________ (_) times the sum of (x) the Executive’s Annual Base Salary in


Page 6 of 11
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.13 (continued)






effect immediately prior to the Date of Termination, and (y) the Executive’s
Annual Incentive Compensation, calculated based on the Target Incentive Percent,
as defined in the Incentive Compensation Plan, established for the Executive,
for the fiscal year in which the Date of Termination occurs; (B) also pay to the
Executive the present value (discounted at an interest rate equal to the prime
rate promulgated by JP Morgan Chase Bank, N.A. or its successor and in effect as
of the date of payment, plus one percent (1%) (the “Prime Rate”)) of all
benefits under the Corporation’s Pension Plan for Salaried Employees, or any
successor plan thereto and any supplemental executive retirement plans to which
the Executive would have been entitled had he remained in employment with the
Corporation for an additional _________________________ (___) months, each,
where applicable, at the rate of Annual Base Salary, and using the same
assumptions and factors, in effect at the time Notice of Termination is given,
minus the present value (discounted at the Prime Rate) of the benefits to which
he is actually entitled under the abovementioned plans.


(iv)           Subject to subsection 2(f) hereof, the Corporation shall pay or
otherwise perform its obligations to the Executive under any benefit or other
then-existing plan, policy, practice or program of the Corporation, including
those related to, but not limited to, individual outplacement services in
accordance with the general custom and practice generally accorded to comparably
situated executives, severance compensation, vacation payments, stock options
and deferred compensation, as well as under any contract or agreement entered
into before or after the date hereof with the Corporation other than the Prior
Severance Benefit Agreement.


(b)           Termination of the Executive for Cause or by the Executive Other
than for Constructive Termination.  If the Executive’s employment shall be
terminated for Cause during the Term, or if the Executive terminates employment
during the Term other than a termination for Constructive Termination, which he
shall not be prohibited from doing, the Corporation shall have no further
obligations to the Executive under this Agreement.


(c)           Legal Expenses.  The Corporation shall pay to the Executive such
reasonable legal fees and expenses incurred by the Executive in enforcing the
Executive’s rights hereunder as a direct result of a Termination pursuant to
subsection 3(a)(ii) and (iii) hereof, but only with respect to such claim or
claims upon which the Executive substantially prevails.  Such payments shall be
made within fourteen (14) business days after delivery of the Executive’s
written request for payment accompanied with such evidence of fees and expenses
incurred as the Corporation reasonably may require; provided however, that the
reimbursement of legal fees will not be made later than the end of the calendar
year following the calendar year in which the expenses were incurred.


4.           Mitigation.  Except as provided in subsection 3(a)(ii)(A) hereof,
in no event shall the Executive be obligated to seek other employment or take
any


Page 7 of 11
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.13 (continued)






other action by way of mitigation of the amounts (including amounts for damages
for breach) payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Executive
obtains other employment.


5.           Confidential Information and Nondisparagement.  The Executive shall
hold in a fiduciary capacity for the benefit of the Corporation all secret,
confidential or proprietary information, knowledge or data relating to the
Corporation or any of their affiliated companies, and their respective
businesses, that shall have been obtained by the Executive during the
Executive’s employment by the Corporation or any of their affiliated companies
and that shall not have been or now or hereafter have become public knowledge
(other than by acts by the Executive or representatives of the Executive in
violation of this Agreement).  During the Term, and at all times thereafter,
regardless of the reason for termination of the Executive’s employment, the
Executive shall not, without prior written consent of the Corporation or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Corporation and those
designated by it.  The Executive understands that during the Term, the
Corporation may be required from time to time to make public disclosure of the
terms or existence of this Agreement in order to comply with various laws and
legal requirements.


During the Term and at all times thereafter, the Executive shall not disparage
or negatively criticize, orally or in writing, the performance of the
Corporation, the Board, any director of the Corporation, any specific former or
current officer of the Corporation or any operating company, or the
Corporation’s management group to any person; provided, however, that the
Executive may divulge, discuss or provide the information described in the
preceding paragraph to the extent that he is compelled by law to do so, and, in
such event, the Executive shall notify the Corporation immediately upon any
request or demand for information so that the Corporation may seek a protective
order or other appropriate remedy.


6.           Successors.


(a)           This Agreement is personal to the Executive and without the prior
written consent of the Corporation shall not be assignable by the Executive,
except that this Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.


(b)           The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform this Agreement if no
such succession had taken place.


Page 8 of 11
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.13 (continued)






7.           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement or the breach of this Agreement shall be settled exclusively
by arbitration conducted before one arbitrator in Broomfield, Colorado, in
accordance with the rules of the American Arbitration Association then in effect
relating to employment disputes.  The Corporation shall pay the fees of the
arbitrator.  The arbitrator shall be officed within the Denver-Boulder-Greeley,
Colorado Consolidated Metropolitan Statistical Area as defined by the Office of
Management and Budget.  The determination of the arbitrator shall be conclusive
and binding on the Corporation and the Executive, and judgment may be entered on
the arbitrator’s award in any court having appropriate jurisdiction; provided,
however, that the Corporation shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any continuation of
any violation of Section 5 of this Agreement.


8.           Miscellaneous.


(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado, without reference to principles of
conflict of laws.


(b)           The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.


(c)           This Agreement may not be amended, modified, repealed, waived,
extended or discharged except by an agreement in writing signed by the party
against whom enforcement of such amendment, modification, repeal, waiver,
extension or discharge is sought.  No person, other than pursuant to a
resolution of the Board or a committee thereof, shall have authority on behalf
of the Corporation to agree to amend, modify, repeal, waive, extend or discharge
any provision of this Agreement or anything in reference thereto.


(d)           The parties hereto acknowledge and agree that the Executive’s
employment relationship is employment at will, except for the Corporation’s
obligations under this Agreement.


(e)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 

 If to the Executive:
______________________
 
______________________
 
______________________



Page 9 of 11
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.13 (continued)


If to Ball Corporation:
Ball Corporation
 
10 Longs Peak Drive
 
Broomfield, Colorado 80021-2510
 
Attention:  Corporate Secretary

 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.


(f)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


(g)           The Corporation may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation or group benefit plan in which
Executive participates.


(h)           The Executive’s or the Corporation’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Corporation may have
hereunder, including without limitation the right of the Executive to terminate
employment for Constructive Termination pursuant to subsection 2(c) of this
Agreement, or the right of the Corporation to terminate the Executive’s
employment for Cause pursuant to subsection 2(b) of this Agreement, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.


(i)           This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.


(j)           Notwithstanding anything to the contrary in this Agreement, the
payment of consideration, compensation, and benefits pursuant to this Agreement
shall be interpreted and administered in a manner intended to avoid the
imposition of additional taxes under Section 409A of the Code.




Page 10 of 11
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.13 (continued)






IN WITNESS WHEREOF, the Executive and, pursuant to due authorization from its
Board of Directors, the Corporation has caused this Agreement to be executed as
of the day and year first above written.


BALL CORPORATION








                                                      

_________________________________
_________________________________








EXECUTIVE

 


                                                      



_________________________________

 
 
 


Page 11 of 11
 

